Citation Nr: 0701413	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from July 1974 to May 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied service connection for PTSD.  In 
January 2006, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

In May 1995, the Board denied service connection for chronic 
PTSD.  In March 2003, the RO reviewed the veteran's 
entitlement to service connection for chronic PTSD on the 
merits.  The Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claim without regard to the RO's determinations 
in order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In May 1995, the Board denied service connection for 
chronic PTSD.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

2.  The documentation submitted since the May 1995 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  



CONCLUSION OF LAW

The May 1995 Board decision denying service connection for 
chronic PTSD is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for chronic PTSD has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's application to reopen 
his claim of entitlement to service connection for chronic 
PTSD, the Board observes that the RO issued a VCAA notice to 
the veteran in January 2003 which informed him of the 
evidence needed to support an application to reopen his claim 
of entitlement to service connection for PTSD; what actions 
he needed to undertake; and how the VA would assist him in 
developing his application.  

The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded hearings before a VA hearing officer 
and the undersigned Acting Veterans Law Judge sitting at the 
RO.  The hearing transcripts are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
application to reopen his claim of entitlement to service 
connection for chronic PTSD.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006).  


II.  Chronic PTSD

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2006).  

A.  Prior Board Decision

In May 1995, the Board denied service connection for chronic 
PTSD as the veteran's inservice non-combat stressor had not 
been verified.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence upon which the Board formulated its May 1995 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to chronic PTSD.  His 
service personnel records reflect that he served aboard the 
aircraft carrier U.S.S. Ranger.  The U.S.S. Ranger 1976 
Command History and the VF-21 1976 Command History reflect 
that an aircraft struck the ship's ramp in March 1976 and was 
lost during a night recovery.  The aircraft crew members 
ejected safely and were recovered.  

A July 1988 psychiatric evaluation from Stanley Russell, 
M.D., conveys that the veteran reported that he had been 
involved in an airplane crash aboard an aircraft carrier 
during active service.  He indicated that he had been 
stranded between two burning aircraft.  The doctor concluded 
that the veteran suffered from PTSD secondary to his 
inservice traumatic event.  Social Security Administration 
(SSA) documentation reflects that the veteran was diagnosed 
with PTSD.  He was awarded SSA disability benefits.  The 
transcript of a November 1989 hearing before a VA hearing 
officer states that the veteran testified that he had been 
trapped between two burning airplanes while aboard the U.S.S. 
Ranger and subsequently experienced psychiatric symptoms 
including hostile thoughts toward others and suicidal 
thoughts.  

An August 1991 VA hospital summary states that the veteran 
reported an inservice incident while aboard the U.S.S. Ranger 
in which he was "taxiing two aircraft down the flight line" 
when another aircraft hit the fantail and he found himself 
trapped between two burning aircraft.  He complained of 
nightmares and intrusive thoughts about his traumatic 
experiences on the aircraft carrier's flight line.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the May 1995 Board decision 
denying service connection consists of a photocopy of the 
July 1988 psychiatric evaluation from Dr. Russell; VA 
examination and clinical documentation; the transcripts of 
November 2004 hearing before a VA hearing officer and the 
January 2006 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO; and written statements from the 
veteran.  The report of a February 2003 VA examination for 
compensation purposes states that while the veteran exhibited 
a number of PTSD symptoms, he did not meet the criteria for a 
formal diagnosis of PTSD.  

At the November 2004 hearing before a VA hearing officer, the 
veteran testified that he been involved in an aircraft crash 
while aboard the U.S.S. Ranger and had been trapped between 
two burning aircraft.  He stated that he had developed PTSD 
as the result of his traumatic shipboard experiences.  The 
veteran advanced that he had been initially diagnosed with 
chronic PTSD by Dr. Russell in 1988 and had been awarded SSA 
benefits as the result of that diagnosis.  At the January 
2006 hearing before the undersigned Acting Veterans Law 
Judge, the veteran reiterated his prior testimony about his 
inservice traumatic experiences while aboard the U.S.S. 
Ranger; his prior diagnosis of PTSD by Dr. Russell; and his 
award of SSA disability benefits based on that diagnosis.  
The remainder of the additional documentation reflects 
ongoing treatment of his nonservice-connected psychiatric and 
other physical disabilities and does not address the claimed 
disorder.  

In reviewing the additional documentation submitted into the 
record since the May 1995 Board decision, the Board observes 
that it is essentially cumulative in nature.  The psychiatric 
evaluation from Dr. Russell was previously considered by the 
Board.  The veteran's testimony at the hearings on appeal and 
his multiple written statements of record reiterate his 
previous contention that he had sustained chronic PTSD 
secondary to the airplane crash aboard the U.S.S. Ranger.  
The documentation does not advance any additional relevant 
evidence pertaining to establishing the veteran's claimed 
inservice stressor.  In light of the foregoing, the 
Board finds that new and material evidence has not been 
received to reopen the 
veteran's claim of entitlement to service connection for 
chronic PTSD.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for chronic PTSD is denied.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


